929 F.2d 701
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert PIRTLE, Plaintiff-Appellant,v.Bobby HUDSON, Tom Cunningham, Herbert Faught, PhillipRaiford, Lee Tomlinson, Freeman, Captain,Defendants-Appellees.
No. 89-6391.
United States Court of Appeals, Sixth Circuit.
April 4, 1991.

1
D.Tenn., No. 89-01011.


2
W.D.Tenn.


3
APPEAL DISMISSED.


4
Before KENNEDY and RYAN, Circuit Judges, and FEIKENS, Senior District Judge*.

ORDER

5
This matter is before the court upon consideration of an order filed in the district court on February 27, 1991, upon remand from this court.  This court remanded the case to the district court on July 26, 1990, for that court to make factual findings as to whether the pro se appellant Pirtle prepared, signed and delivered the notice of appeal to prison authorities for mailing.  The district court's February 27 findings of fact stated that Pirtle testified that a fellow inmate by the name of George T. Haynie, Jr., prepared, signed, and mailed the notice of appeal.


6
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed.  This court lacks jurisdiction in that Haynie did not have authority to file a notice of appeal on behalf of Pirtle.  See 28 U.S.C. Sec. 1654;  Bonacci v. Kindt, 868 F.2d 1442, 1443 (5th Cir.1989).



*
 The Honorable John Feikens, Senior District Judge for the Eastern District of Michigan, sitting by designation